I do not concur in the conclusion reached by the majority that the bank had such knowledge or notice of Kerr's sole ownership of the stock certificates as to make the bank liable as a converter of the stock. The opinion is based on the theory that the bank had knowledge of Kerr's sole ownership of the certificates when Bagwell paid the note, and that, by reason of such notice, the bank was liable to Kerr for the value of the certificates for having delivered the certificates to Bagwell. I am of the opinion that the evidence found in the record wholly fails to show such notice. I am further of the opinion that Bagwell stood in the relation of an original promisor or surety ion the note, and he, having deposited the note and the certificates in the bank, and having himself paid the note, was entitled to receive the certificates from the bank, and that Kerr, having attached the certificates to the note as security for its payment, the bank could not be held to have converted the certificates as the property of Kerr, by reason solely of its having delivered the certificates with the note to Bagwell when Bagwell discharged the note, in the absence of satisfactory evidence that the bank knew that Kerr owned the stock certificates.